internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-119818-99 date date legend purchaser sellers plr-119818-99 target date a date b year k year l purchaser’s company official outside tax professional new tax advisor authorized representatives additional cpa business a business b state a country x this letter responds to a letter dated date submitted on behalf of purchaser requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by purchaser to file an election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to plr-119818-99 purchaser’s acquisition of the stock of target the election on date a all citations in this letter to regulations under sec_338 are to the regulations in effect on date a additional information was received in letters dated date date date date and date the material information submitted for consideration is summarized below purchaser is a state a corporation with a taxable_year ending on the saturday closest to the end of february and uses the accrual_method of accounting target is a country x corporation target owned various non-country x subsidiaries including a u s affiliated_group target was wholly owned by sellers purchaser and target are engaged in businesses a and b respectively target was not a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return early in year k sellers and purchaser entered into a stock purchase agreement for purchaser to acquire all of sellers’ stock of target and target’s country x and non-country x subsidiaries on date a purchaser acquired all of the sellers’ stock of target and target’s country x and non-country x subsidiaries pursuant to the stock purchase agreement for cash the election was due on date b however based on the advice of outside tax professional the election was not filed in year l which is after the due_date for the election new tax advisor provided purchaser with an analysis and conclusion that an election would have provided significant benefit to purchaser and that all data necessary to reach this conclusion was available to outside tax professional in year k subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election it is represented that purchaser was not related to sellers within the meaning of sec_338 and purchaser's acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is plr-119818-99 not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the election provided purchaser shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser’s company official outside tax professional new tax advisor authorized representatives and additional cpa explain the circumstances that resulted in the failure_to_file valid election the information establishes that tax professionals were responsible for the election that purchaser relied on the tax professionals that tax professionals failed to plr-119818-99 advise purchaser to make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that purchaser has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser to file the election with respect to the acquisition of the stock of target as described above the above extension of time is conditioned on the filing within days of the issuance of this letter all returns and amended returns necessary to report the transaction in accordance with the election and the taxpayers' purchaser’s and if they have any u s tax_liability sellers’ tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 purchaser should file the election in accordance with sec_1_338-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form purchaser and target must file or amend if and as applicable its applicable returns to report the acquisitions as sec_338 transactions and attach a copy of the form_8023 and a copy of this letter no opinion is expressed as to whether purchaser's acquisition of the target stock qualifies as a qualified_stock_purchase whether the acquisition of the target stock qualifies for sec_338 treatment and if the acquisition of the target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target on its deemed asset sale in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply plr-119818-99 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter are being sent to purchaser’s other authorized representative and to purchaser’s company official sincerely yours associate chief_counsel corporate by acting chief branch
